DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/08/2021 has been entered. Claims 1, 6-8, 10-13, 15, 20, 21, and 24-27 were amended. Claims 1, 6-13, 15, 20-27 and 30 remain pending in the application. 

Allowable Subject Matter
Claims 1, 6-13, 15, 20-27 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15, and 20:
Hansen (PG-Pub. US 20160012271) in view of Kameyama (PG-Pub. US 20060257047), and further in view of Gidel (PG-Pub. US 20190011543) teaches all the limitations of claims 1, 15, and 20 as applied in the final office action dated 04/08/2021. However, the prior art either alone or in combination fails to teach, disclose, or suggest that the model can be used subsequently for at least partly cancelling out capacitive static noise present in an image captured by the fingerprint sensor. 
Regarding claims 6-13 and 30: the claim depend directly or indirectly from claim 1; therefore allowed for the same reasons.
Regarding claims: 21-27: the claims depend directly or indirectly from claim 1; therefore allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665